Appeal from an order denying appellants’ application to effect the sale of a certain mortgage, the ground of denial being that the appellants, as trustees, having filed their resignations in this proceeding, are out of office and have no further rights to proceed in the matter. Order reversed on the law, without costs, and the matter remitted to the Special Term of the Supreme Court designated to be held in the county of Westchester for the trial of issues, the hearing of contested motions, and. e% parte applications in all actions, proceedings.and matters under article XI of the Insurance Law, chapter 745 of the Laws of 1933 and chapter 19 of the Laws of 1935, to pass upon the application on the merits. The proper construction of the declaration of trust, which represents the full scope of the engagement of the parties thereto, requires that the trustees, despite their resignations, shall continue in office until their successors have been selected. The trustees are directed forthwith to proceed to have their successors selected in the manner set forth in the declaration of trust. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.